Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-7267

                                SHERWOOD BROWN,

                                                            Claimant-Appellant,

                                          v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.



      Sherwood Brown, of Oklahoma City, Oklahoma, pro se.

       Matthew H. Solomson, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Deborah A. Bynum, Assistant Director.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                        NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                         2007-7267

                                  SHERWOOD BROWN,

                                                               Claimant- Appellant,

                                              v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                               Respondent-Appellee.

                             __________________________

                                 DECIDED: May 8, 2008
                             __________________________


Before MICHEL, Chief Judge, PROST, Circuit Judge, and HOCHBERG, * District Judge.

PER CURIAM.

       Sherwood Brown appeals an April 30, 2007 decision of the Court of Appeals for

Veterans Claims (“Veterans Court”) affirming a decision of the Board of Veterans’

Appeals (“Board”) denying his claim of clear and unmistakable error (“CUE”) in prior

Board adjudications, such that he would be entitled to earlier service date for his knee

disability. We dismiss for lack of jurisdiction.

                                               I

       Brown served on active duty from August 1960 to February 1961. At the time of

his enlistment, Brown had pre-existing injuries to both knees. He experienced difficulty

with his knees in service in or around November 1960 and was ultimately recommended


       *
                Honorable Faith Hochberg, District Judge, United States District Court for
the District of New Jersey, sitting by designation.
for separation because of medical disqualification in February 1961. Shortly after his

separation, Brown filed a claim for disability compensation.

      Both in August 1961 and April 1977, the Board denied Brown’s claim for service

connection for his injuries to both knees, finding that his condition existed prior to

service and that he had not shown that his condition was aggravated by service. In

September 1994, Brown sought to re-open his claim, and in 1998, he submitted to the

Regional Office (“RO”) a medical opinion stating that there was “at least a significant

aggravation of his pre-existing condition during the course of his enlisted days.” In

January 2000, the RO again denied his claim. But on appeal, the Board reversed

finding service connection for his knee disability based on the 1998 medical opinion,

and the RO ultimately assigned September 1, 1994 as the effective date for service

connection.

      In December 2001, Brown submitted a motion for revision, contending that the

Board committed CUE in the 1961 and 1977 decisions. On December 10, 2004, the

Board held that no CUE had been committed based on the law and medical evidence

before the Board at the time of the 1961 and 1977 decisions.

      Brown then appealed to the Veterans Court, and in April 2007 in a single-judge

disposition, the Veterans Court affirmed.     In particular, the court rejected Brown’s

argument that he was prohibited from submitting evidence from his treating physician at

the time of the 1961 and 1977 Board decisions. The Veterans Court also held that it

lacked jurisdiction to consider Brown’s contention that he should receive an earlier

effective date for his claim for total disability based on individual unemployability

(“TDIU”) because there was not yet a final Board decision on that claim.




2007-3320                               2
                                              II

       Our jurisdiction to review decisions of the Veterans Court is limited. We have

jurisdiction to “review and decide any challenge to the validity of any statute or

regulation or any interpretation thereof” by the Veterans Court “and to interpret

constitutional and statutory provisions, to the extent presented and necessary to a

decision.” 38 U.S.C. § 7292(a), (c). Unless the appeal presents a constitutional issue,

however, this court “may not review (A) a challenge to a factual determination, or (B) a

challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C.

§ 7292(d)(2).

       On appeal, Brown argues that he should be awarded benefits for his knee

disability from the date of his discharge, i.e., 1961, rather than the date of re-opening of

his claim. Specifically, he contends that the Board committed CUE in its 1961 and 1977

decisions rejecting his claim because his medical records in service showed that his

knee disability was aggravated during service. Because these issues are factual ones,

however, we lack jurisdiction to review them. 38 U.S.C. § 7292(d)(2).

       Brown raises other issues related to his TDIU claim, his claim for a spinal

condition, and his claim for flat feet. It appears that there has been no final decision on

these claims, and thus they are not properly raised in this appeal.

       Accordingly, we dismiss for lack of jurisdiction.




2007-3320                                 3